Withers, J,
I concur in this opinion: but desire to observe, that I would favour a new trial to the plaintiff, that he might litigate singly his “new case,” (as it is termed,) if I supposed, that the record in this cause, the verdict and this decision, would operate to estop him from testing (if he should so desire) a right to drain, by natural flow, or through artificial substitute, (as the case may be,) over’ the defendant’s premises, so much of the plaintiff’s Middle Place as is situate below Clark’s dam.

Motion dismissed.